Citation Nr: 1506445	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-21 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable rating for functional cardiac murmur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

On the Veteran's VA Form 9, he checked both boxes indicating that he wanted to appeal all issues on the June 2012 statement of the case and that he only wanted to appeal some issues.  It appears that the Veteran then drew a line through the box which indicated that he wanted to appeal all issues and only left the box checked which indicated that he only wanted to appeal some issues.  He further listed functional cardiac murmur in the space allocated for specifying which issues on appeal he wished to appeal and further elaborated on the reasons why he wished to appeal the issue.  Additionally, a subsequent Statement of Accredited Representative in Appealed Case only specified the issue of entitlement to a compensable rating for functional cardiac murmur.  Therefore, the Board finds that this is the only issue on appeal.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's functional cardiac murmur does not cause workloads of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, nor is continuous medication required; it does not cause any functional or occupational impairment.  


CONCLUSION OF LAW

The criteria for a compensable rating for functional cardiac murmur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.104, DCs 7099-7000 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in November 2009 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  
In regard to the duty to assist, the Veteran's VA treatment records have been obtained and considered.  Further the Veteran was afforded a VA examination in November 2009.  Although the examiner noted the claims file had not been provided for review, the Board does not find that such makes the examination inadequate, as the purpose of the examination was to report the clinical findings pertaining to the service-connected disability, which was accomplished by the examiner.  Therefore, the Board finds that the examination is adequate for rating purposes. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Functional Cardiac Murmur

The Veteran's functional cardiac murmur has been rated under Diagnostic Code 7099-7000.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to functional cardiac murmur, and that it must be rated by analogy.  See 38 C.F.R. §§ 4.20, 4.27.

Under DC 7000, a 100 percent rating is available during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  Thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, a 100 percent rating is available; with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a 60 percent rating is available; with workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray, a 30 percent rating is available; with workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required, a 10 percent rating is available.

Note (1) to DC 7000 states that cor pulmonale, a form of secondary heart disease, should be evaluated as part of the pulmonary condition that caused it. 

Note (2) to DC 7000 states that 1 MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. Id.

A September 2009 VA treatment note indicates that the Veteran had a right bundle branch block.  The electrocardiogram (EKG) indicated stable results.  

The Veteran was afforded a VA examination in November 2009 where he reported increased symptoms of fatigue and decreasing endurance of stamina.  He reported that he could no longer engage in certain physical activities such as basketball or football.  He denied limitation to ambulation or to sedentary, light or moderate activity.  He denied medication or treatment for his cardiac murmur.  He reported having a right bundle branch block.  He denied being diagnosed with coronary artery disease, emphysema or asthma or any respiratory condition.  

On examination, the examiner noted the Veteran's 30 pound weight increase.  The Veteran's heart rate was regular with a very slight 1/6 murmur.  The examiner opined that the Veteran's cardiac murmur is less than likely to impair the Veteran in any activity.  He further opined that the Veteran's reports of fatigue and decreased stamina are likely related to his 30 pound weight gain and not his functional heart murmur.  The Veteran's reported right bundle block is not a natural progression from a leaky valve and any right bundle block would be less likely than not related to the Veteran's functional cardiac murmur.  The Veteran underwent an echocardiogram and EKG.  The EKG revealed an incomplete right bundle block and the echocardiogram was normal with 61.6 percent ejection fraction, trace tricuspid regurgitation, atrial and ventricular size and function preserved. 

At no point during the period on appeal was the Veteran entitled to a compensable rating.  Absent evidence showing that the Veteran's service-connected functional cardiac murmur was manifested by a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or required continuous medication (i.e., a 10 percent rating), the Board finds that the criteria for a compensable rating for functional cardiac murmur have not been met.  Moreover, the evidence does not show the functional heart murmur results in a METS level of 7 or less, cardiac hypertrophy or dilatation, congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 50 percent and therefore ratings in excess of 10 percent are not warranted.  See 38 C.F.R. § 4.104, DC 7099-7000 (2014).

The Veteran has reported that he suffers from fatigue and decreased levels of stamina.  The Veteran also asserted in his notice of disagreement that he was not afforded a cardio workload test to determine dyspnea and other criteria required to rate the heart condition.  The Board notes that the Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to state the etiology of these symptoms.  The November 2009 examiner addressed the Veteran's reported symptoms and found that they were not related to the Veteran's functional cardiac murmur.  The examiner opined that the Veteran's functional cardiac murmur is less likely than not to impair him from any activity and that any complained impairments are attributable to his weight gain.  The Board finds the November 2009 examiner's findings, based on medical training, are more probative than the Veteran's statements.  In light of the examiner's findings, further testing would not provide any additional pertinent information.    

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Discussion of extraschedular evaluation is not required, as the criteria under Code 7000 take into consideration the energy cost of standing quietly at rest and the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops.  However, in the Veteran's case, the examiner determined that the cardiac murmur is less likely than not to impair him from any activity and that his complaints are attributable to weight gain.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted pursuant to 38 C.F.R. § 3.321.

Lastly, a discussion of a total disability rating based on individual unemployability is not required because the evidence of record does not illustrate that the Veteran's service-connected functional cardiac murmur prevents him from obtaining and/or maintaining gainful employment; nor has the Veteran so contended.  


ORDER

Entitlement to a compensable rating for functional cardiac murmur is denied.  



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


